                                                                                 .n




 1                                                                1
                                                                        1\;'R 2 1 2021
 2
                                                                          _.. _..~    ~pF ~ p~pUTY
                                                                      Rr~IG';~'c
 3                                                               GENT      [~~Vt.•         _ ` _
                                                                 EASTERN

 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                       Case No.: `~ • ~1 ~~ ~ `~ "~ ~...`'i~
11
                           Plaintiff,                 ORDER OF DETENTION PENDING
12                                                    FURTHER REVOCATION
                   v.                                 PROCEEDINGS
13                                                   (FED. R. CRIM. P. 32.1(a)(6); 18
                                                      U.S.C. § 3143(a)(1))
14
                           Defendant.
15
16         The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the S~~~,
                                                          n                           District of
18   ~~~~ T"~~            for alleged violations) of the terms and conditions of probation
19 or supervised release; and
20         Having conducted a detention hearing pursuant to Federal Rule of Criminal
21   Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (~)     The defendant has not met his/her burden of establishing by clear and
23            convincing evidence that he/she is not likely to flee if released under 18
24            U.S.C. § 3142(b) or (c). This finding is based on the following:
25           (K1        information in the Pretrial Services Report and Recommendation
26           (~}        information in the violation petition and reports)
27           () the defendant's nonobjection to detention at this time
28           () other:


                                                 1
 1             andl or
 2 B.(~        The defendant has not met his/her burden of establishing by clear and
 3             convincing evidence that he/she is not likely to pose a danger to the
 4             safety of any other person or the community if released under 18 U.S.C.
 5             § 3142(b) or (c). This finding is based on the following:
 6            (K)    information in the Pretrial Services Report and Recommendation
 7            ('~    information in the violation petition and reports)
 8            () the defendant's nonobjection to detention at this time
 9            ()     other:
10
11     IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13
14 Dated: J~~i ~ Z ~ ~ Z~ ~"~
15                                                United States Magistrate Judge
16
17
18 '
19
20
21
22
23
24
25
26
27
28


                                              2
